*1389Appeal from a judgment of the Supreme Court, Erie County (Sheila A. DiTullio, A.J.), rendered March 26, 2013. The judgment convicted defendant, upon his plea of guilty, of petit larceny.
It is hereby ordered that the judgment so appealed from is unanimously affirmed.
Memorandum: In appeal Nos. 1 and 2, defendant appeals from judgments convicting him upon his pleas of guilty of petit larceny (Penal Law § 155.25) and attempted burglary in the second degree (§§ 110.00, 140.25 [2]), respectively. Contrary to defendant’s contention, the record establishes that he knowingly, voluntarily and intelligently waived the right to appeal (see generally People v Lopez, 6 NY3d 248, 256 [2006]), and that valid waiver encompasses his challenge to the severity of the sentence (see id. at 255; see generally People v Lococo, 92 NY2d 825, 827 [1998]; People v Hidalgo, 91 NY2d 733, 737 [1998]).
Present — Smith, J.P, Fahey, Whalen and DeJoseph, JJ.